Opinion op the Court by
Judge Sampson
Affirming’.
This litigation originated in March, 1914, when Mrs. Rowe filed her petition Tor a settlement of the estate of her deceased husband, making the appellants, Sophie Ran, &c., parties defendant. After judgment the case came to this court on appeal. (See opinion in 168 Ky. 704.) That judgment was reversed with directions to enter a judgment giving Sophie Ran, &c., additional credits. This ,was done when the case went back to the lower court. A second opinion was delivered on another branch of the case. (Rau, et al. v. Rowe, 184 Ky. 841.)
After the death of Rowe and during this litigation his wife, the appellee, collected $1,237.50 in rents from real.estate which belonged to his estate. As widow, there .being no children, she was entitled to an exempt tion, under section 1403, Kentucky Statutes, of $750.00. This she did not claim in her first settlement. She expended $282.00 for a monument which she caused to he erected over the grave of her husband, but she had not made claim for this sum.
It is insisted that M(rs.- Rowe is not entitled to assert her claim for $750.00 exemption as widow, and $282.00 expended for a monument because she did not include these items in her first settlement nor until all moneys except the rents of the estate had been disbursed. In .response to this she pleads that through *525mistake .and inadvertence of herself and attorney in preparing the pleadings these two items were omitted. This being so she is, as a matter of common justice and right, entitled to now present the claim and have it allowed and paid out of- the $1,237.50 which she collected as rents. This the circuit court did, and ,we find no error in the judgment..
Judgment affirmed.